                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Richard Stearns
                                                           Civil Action No.     19-cv-00761-RBB

                                             Plaintiff,
                                      V.
Andrew Saul, Commissioner of Social                          JUDGMENT IN A CIVIL CASE
Security


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Joint Motion for Voluntary Remand pursuant to Sentence 4 of 42 U.S.C. section 405(g) and Entry
of Judgment is granted. The above captioned action is remanded to the Social Security Administration.
On remand, the Commissioner will conduct any necessary further proceedings and issue a new
decision. IT IS FURTHER ORDERED that final judgment be entered in favor of Plaintiff, and against
Defendant, reversing the final decision of the Commissioner.




Date:         11/12/19                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                              , Deputy
